Citation Nr: 0841230	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  05-20 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a generalized anxiety 
disorder and major depressive disorder, to include as 
secondary to service-connected gastroesophogeal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1951 to 
March 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In February 2007, the Board issued a decision which denied 
the veteran's claim for service connection for a generalized 
anxiety disorder and major depressive disorder.  Thereafter, 
the veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 2008, the Court granted a Joint Motion for Remand, 
vacating the Board's February 2007 decision and remanding the 
veteran's claim for additional development and consideration 
by the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the veteran's claim was remanded by the Court 
for further evidentiary development.  After reviewing the 
Joint Motion filed in this case, as well as reviewing the 
veteran's claims folder, the Board finds there is a further 
duty to assist the veteran with his claim herein.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
Specifically, a VA examination is warranted to determine 
whether either the veteran's currently diagnosed generalized 
anxiety disorder or major depressive disorder have been 
aggravated by his GERD beyond their normal progression.

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) 
(2008); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Board also notes that, while the veteran was 
provided VA examinations in June and November 2003, and 
December 2005, the examiners did not offer an opinion as to 
whether the veteran's generalized anxiety disorder has been 
aggravated by his service-connected GERD.  Furthermore, the 
VA examinations did not address whether there is an 
etiological relationship between the veteran's major 
depressive disorder and his GERD.  As such, the Board is 
satisfied that the evidence of record requires VA to assist 
the veteran by providing a VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
psychiatric examination for the purpose 
of ascertaining the etiology of his 
generalized anxiety disorder and major 
depressive disorder.  The claims file, 
including a copy of this REMAND, must 
be made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  Any necessary testing 
should be accomplished.  After 
reviewing the record and examining the 
veteran, the examiner should provide an 
opinion as to the following:

a.	whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that the veteran's 
generalized anxiety disorder has 
been chronically worsened by the 
veteran's GERD.

b.	whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that the veteran's major 
depressive disorder is proximately 
due to the veteran's GERD.

c.	whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that the veteran's major 
depressive disorder has been 
chronically worsened by the 
veteran's GERD.

A detailed rationale should be 
provided for all opinions.  
Conversely, if the examiner concludes 
that an etiological opinion cannot be 
provided, he or she should clearly 
and specifically so specify in the 
examination report, with an 
explanation as to why this is so. 

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




